department of the treasury internal_revenue_service washington d c date number release date cc pa dpl b01 gl-605512-00 uilc memorandum for district_counsel south florida district cc ser sfl ftl from subject chief branch assistant chief_counsel disclosure privacy law cc pa dpl proposed intergovernmental_agreement between florida division of unemployment_compensation and irs this is in response to your fax transmission dated date requesting that we review the above-referenced agreement this document is not to be cited as precedent issue whether any provisions of the proposed agreement between the irs and florida’s division of unemployment_compensation should be revised or removed consistent with sec_6103 and related disclosure laws contained in title_26 conclusion we have reviewed the proposed agreement and recommend eliminating those provisions in the agreement that purport to make the irs subject_to florida law regarding the handling maintenance and disclosure of information obtained under the agreement from the division of unemployment_compensation facts as we understand it under the agreement the division of unemployment_compensation will grant the irs on-line access to certain of its computerized tax information in furtherance of the irs’ tax collection efforts the agreement contains several provisions regarding the handling maintenance and disclosure of information accessed from the division’s database s law and analysis cc pa dpl b01 gl-605512-00 most of the provisions appear in part or section e of the agreement which concerns confidentiality of information paragraph two thereof concerns disclosure of information obtained from the database s while paragraph three concerns the irs’ use of the information and paragraphs four five and six relate to safeguarding the information similarly paragraph two of part d concerns disclosure and paragraph two of part g purports to bind the irs to department of labor rules policy decisions and directives that the division deems applicable to the agreement once the information is obtained from the division it will become in the hands of the irs the tax_return information of the individual taxpayers to whom the information pertains as such the information is confidential under sec_6103 and sec_6103 requires the safeguarding of the information and provides the circumstances under which the information may be disclosed including disclosure within the irs for purposes of tax_administration ie use of the information within the agency therefore paragraphs two through five of part e paragraph two of part d and paragraph two of part g should be eliminated and replaced with a provision to the effect that all information obtained by the irs under this agreement shall be treated as the return_information within the meaning of internal_revenue_code i r c sec_6103 of the taxpayers to whom the information relates and such information shall be maintained used and disclosed by the irs in accordance with sec_6103 and implementing regulations the irs will establish and maintain such safeguards as are necessary and appropriate to protect the confidentiality of information accessed from the division computer system in accordance with sec_6103 additionally paragraph seven of part e of the agreement reads the irs shall instruct all personnel with access to the information of the confidential nature of the information the requirements of this part and the sanctions specified in florida unemployment_compensation law against unauthorized disclosure of information covered by this part and any other relevant state statutes the irs shall also require all personnel with access to the information to sign an acknowledgment of confidentiality on a form approved by the division pursuant to sec_6103 all irs employees are under an existing obligation to treat returns and return_information as confidential and to disclose returns and return_information only as authorized under sec_6103 or another section of title_26 also sec_6103 sec_7213 and sec_7213a which establish criminal penalties for the willful unauthorized disclosure or inspection of returns or return_information and sec_7431 which provides for civil remedies against the united_states for the knowing or negligent unauthorized disclosure of returns or return_information supercede any sanctions specified in the florida unemployment_compensation law or other state statutes cc pa dpl b01 gl-605512-00 consequently paragraph seven should either be removed or rewritten in language similar to the preceding two sentences finally part f inspection of records of the proposed agreement provides that the division of unemployment_compensation may conduct on-site inspections of information obtained under the agreement and in the possession of the irs to ensure that the requirements of sec_1102 of the social_security act cfr and sec_443 and florida statutes are being met however c f_r which implements sec_1102 of the social_security act u s c and provides certain security measures to protect the confidentiality of unemployment_compensation information applies only to state and local agencies and the department of health and human services not the irs see c f_r d defining requesting agency also sec_6103 sec_7213 and sec_7213a control_over florida statute sec_443 which states except as otherwise provided by law the receiving agency must retain the confidentiality of unemployment_compensation information as provided in this section and which states any person receiving confidential information who violates any provision of this subsection is guilty of a misdemeanor of the second degree because the statutes and regulations referenced in part f are inapposite we recommend that part f be removed from the agreement however it would be appropriate for the irs to add a paragraph describing whatever measures the irs will take to ensure that its employees allowed access comply with the provisions of the agreement if you have any questions or if we can provide any further assistance please call us at
